UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):August 6, 2007 BOIS d'ARC ENERGY, INC. (Exact Name of Registrant as Specified in Charter) STATE OF NEVADA 001-32494 20-1268553 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 600 Travis Street Suite 5200 Houston, Texas 77002 (Address of principal executive offices) (713) 228-0438 (Registrant's Telephone No.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition The information in this Form 8-K and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. On August 6, 2007 Bois d'Arc Energy, Inc. ("the Company") announced financial results for the three months and six months ended June 30, 2007.The Company also updated certain oil and gas reserves information as of June 1, 2007 and its drilling results to date in 2007.A copy of the press release announcing the Company's earnings and operating results for the three months and six months ended June 30, 2007, its oil and gas reserves as of June 1, 2007 and its drilling results to date in 2007 is attached hereto as Exhibit 99.1. The earnings press release contains certain financial measures that are not in accordance with generally accepted accounting principles in the United States ("GAAP"). The Company has provided reconciliations within the earnings release of the non-GAAP financial measures to the most directly comparable GAAP financial measures. Operating cash flow is presented in the earnings release because management believes it to be useful to investors. EBITDAX is presented in the earnings release because management believes that EBITDAX, which represents the Company's results from operations before interest, income taxes, and certain non-cash items, including depreciation, depletion and amortization and exploration expense, is a common alternative measure of operating performance used by certain investors and financial analysts.The press release includes the discounted present value of the estimated future revenues to be generated from the production of our proved reserves calculated in accordance with the Securities and Exchange Commission guidelines, net of estimated production and future development costs, using prices and costs as of the date of estimation without future escalation, without giving effect to non-property related expenses such as general and administrative expenses, debt service, future income tax expense and depreciation, depletion and amortization, and discounted using an annual discount rate of 10%.This amount is the same as the standardized measure of discounted future net cash flows related to proved oil and natural gas reserves except that it is determined without deducting future income taxes.Although discounted present value is not a financial measure calculated in accordance with GAAP, management believes that the presentation of this amount is relevant and useful to the Company's investors because it presents the discounted future net cash flows attributable to the Company's proved reserves prior to taking into account corporate future income taxes and its current tax structure.Management uses this measure when assessing the potential return on investment related to its oil and gas properties.Because many factors that are unique to any given company affect the amount of estimated future income taxes, the use of a pre-tax measure is helpful to investors and financial analysts when comparing companies in our industry.The non-GAAP financial measures described above should be considered in addition to, but not as a substitute for, measures of financial performance prepared in accordance with GAAP that are presented in the earnings release.Item 9.01.Financial Statements and Exhibits Exhibit 99.1 Press Release dated August 6, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BOIS d'ARC ENERGY, INC. Dated: August 6, 2007 By: /s/ ROLAND O. BURNS Roland O. Burns Senior Vice President, Chief Financial Officer and Secretary
